HETHERINGTON, V.C.J.,
respectfully dissents with opinion.
T1 The trial court correctly found where the arrestee was in custody, at the police department, in handcuffs and face down on the floor, although facts are in dispute regarding injuries, the Arbitrator's "... interpretation, although not agreed to by the City or the Officer, are not in conflict with the CBA, do not impose additional requirements, are not irrational, and are based on the terms of the CBA." In my view, this is the end of the legal analysis and violation of public policy findings were not necessary.
12 Title 22 0.8. $ 34.1(B), provides, "The use of excessive force shall be presumed when a peace officer continues to apply physical force in exeess of the force permitted by law or said policies and guidelines to a person who has been rendered incapable of resisting arrest." (Emphasis added). Therefore, under this CBA and to remain true to the essence of this agreement, excessive force must be presumed. For this reason, the Arbitrator's decision to reverse termination and impose written reprimand was properly reversed.